                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TVI, INC., a Washington corporation,                     CASE NO. C18-1461-JCC
10                             Plaintiff,                     ORDER
11          v.

12   HARMONY ENTERPRISES, INC., a
     Minnesota corporation,
13
                               Defendant.
14

15

16          This matter comes before the Court on Plaintiff’s motion to extend the discovery deadline

17   by one court day (Dkt. No. 55). Having thoroughly considered the parties’ briefing and the

18   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for

19   the reasons explained herein.

20   I.     BACKGROUND

21          The Court has set forth the underlying facts of this case in a previous order and will not

22   repeat them here. (See Dkt. No. 34.) The Court’s scheduling order in this matter set trial for

23   March 30, 2020. (See Dkt. No. 38.) The discovery deadline was set for 120 days before the trial

24   date, (see id.), and thus fell on Sunday, December 1, 2019. Plaintiff’s counsel’s administrative

25   staff calendared the discovery deadline for Monday, December 2, 2019. (See Dkt. No. 55 at 2.)

26          The parties have actively engaged in discovery. (See id. at 2–3; Dkt. No. 57 at 2–7.) On


     ORDER
     C18-1461-JCC
     PAGE - 1
 1   November 27, 2019, Plaintiff’s counsel was working to complete its discovery responses to

 2   Defendant. (See Dkt. No. 55 at 3.) On the same day, Defendant’s counsel sent several letters to

 3   Plaintiff’s counsel which stated, inter alia, that the discovery deadline was November 29, 2019,

 4   and that Defendant’s counsel would complete any necessary supplemental discovery disclosures

 5   by December 6, 2019. (See id.) On Friday, November 29, 2019, Plaintiff’s counsel determined

 6   that its staff had miscalculated the discovery deadline, which actually expired on November 29,

 7   2019, pursuant to Federal Rule of Civil Procedure 6(a)(5). (Id.) Plaintiff’s counsel emailed

 8   Defendant’s counsel to advise them of the error and to notify them that Plaintiff’s discovery
 9   responses would be served on Monday, December 2, 2019, and to ask whether Defendant would
10   agree to an extension of one court day. (Id. at 4.) Plaintiff contemporaneously filed the instant
11   motion. (Id. at 6; Dkt. No. 56 at 4–5.) 1 Plaintiff sent Defendant supplemental discovery on
12   Monday, December 2, 2019. (See Dkt. No. 57 at 2.) Defendant did not respond to Plaintiff’s

13   counsel’s email; instead, Defendant filed its opposition to the instant motion. (See Dkt. Nos. 55

14   at 4, 60 at 1–2.)

15   II.     DISCUSSION

16           When a party requests an extension of time before the original time expires, a district

17   court has wide discretion and may grant the request so long as it finds “good cause.” Fed. R. Civ.

18   P. 6(b)(1)(A); Jenkins v. Commonwealth Land Title Ins. Co., 95 F.3d 791, 795 (9th Cir. 1996).

19   The Court may consider an untimely motion seeking an extension if “the party failed to act

20   because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). To evaluate whether a party’s failure

21   to meet a deadline results from excusable neglect, courts look to: “(1) the danger of prejudice to

22   the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the

23
             1
24            Plaintiff’s counsel certifies that they electronically filed the motion for an extension and
     accompanying declaration on November 29, 2019. (See Dkt. Nos. 55 at 6, 56 at 4–5.) However,
25   the Court’s CM/ECF system shows that the filing was received on November 30, 2019. (See Dkt.
     Nos. 55, 56.) The Court will evaluate Plaintiff’s request under the standards governing timely
26   and untimely motions for extensions of time. See Fed. R. Civ. P. 6.

     ORDER
     C18-1461-JCC
     PAGE - 2
 1   reason for the delay; and (4) whether the movant acted in good faith.” In re Veritas Software

 2   Corp. Sec. Litig., 496 F.3d 962, 973 (9th Cir. 2007) (quoting Bateman v. U.S. Postal Serv., 231

 3   F.3d 1220, 1223–24 (9th Cir. 2000)).

 4          Rule 6(b), “like all the Federal Rules of Civil Procedure, ‘[i]s to be liberally construed to

 5   effectuate the general purpose of seeing that cases are tried on the merits.’” Ahanchian v. Xenon

 6   Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (quoting Rodgers v. Watt, 722 F.2d 456, 459

 7   (9th Cir.1983)). The Ninth Circuit has previously found that a calendaring error caused by the

 8   failure to apply a clear rule constitutes excusable neglect justifying an extension of time. See id.;
 9   Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004).
10          Crediting Plaintiff’s counsel’s assertion that the instant motion was filed on November
11   29, 2019, prior to the expiration of the relevant deadline, good cause exists to extend the
12   deadline: Plaintiff’s requested relief (extension of the discovery deadline by one court day) is
13   minor, while the consequences of failing to grant that relief (such as rendering Plaintiff’s
14   supplemental discovery responses untimely) are not. See Fed. R. Civ. P. 6(b)(1)(A). And if the
15   motion was filed on November 30, 2019, after the discovery deadline expired, Plaintiff’s
16   calendaring error constitutes excusable neglect. There is minimal danger of prejudice to
17   Defendant from extending the discovery deadline by a single court day to December 2, 2019,
18   especially given Defendant’s representation to Plaintiff that its supplemental discovery would be

19   completed on December 6, 2019. See Fed. R. Civ. P. 6(b)(1)(B); (Dkt. Nos. 55 at 3; 56 at 3; 60 at

20   2, 5.) Further, the length of delay and its impact on the proceedings are minimal, the Ninth

21   Circuit has previously found that calendaring errors may constitute excusable neglect, and the

22   record does not support a finding that Plaintiff’s request is made in bad faith. See Fed. R. Civ. P.

23   6(b)(1)(B); Ahanchian, 624 F.3d at 1259; Pincay, 389 F.3d at 860. While Defendant raises a

24   multitude of arguments as to Plaintiff’s alleged poor conduct during discovery, Plaintiff’s alleged

25   lack of diligence, and the prejudice Defendant will suffer if Plaintiff’s December 2 discovery

26   responses are considered timely, Defendant’s arguments do not merit denial of Plaintiff’s


     ORDER
     C18-1461-JCC
     PAGE - 3
 1   reasonable request. (See generally Dkt. No. 57.)

 2   III.   CONCLUSION

 3          For the foregoing reasons, Plaintiff’s motion for an extension of the discovery deadline

 4   (Dkt. No. 55) is GRANTED. The Court hereby EXTENDS the discovery deadline in this case to

 5   December 2, 2019.

 6          DATED this 20th day of December 2019.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1461-JCC
     PAGE - 4
